Citation Nr: 1116292	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-30 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for obstructive sleep apnea and restless sleep patterns (to include as secondary to service-connected cervical spine disability).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1975 to May 1992, with subsequent reserve service and from February 2003 to March 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Des Moines, Iowa RO.     

In his October 2007 VA Form 9 (substantive appeal) the Veteran limited his appeal to the issue listed on the preceding page.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.   

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  
An October 2004 letter from the Veteran's wife notes that the Social Security Administration (SSA) "through the state of Iowa" had further documentation (regarding the Veteran's disabilities) in the way of a disability examination.  In a March 2006 letter the Veteran stated that he had been denied "SSD/SSI" as he did not meet their disability standards, but that he had appealed the denial.  

The record does not contain any SSA records or determinations, and there is no indication that such were sought.  There is also no indication in the record as to which disabilities were considered in connection with the Veteran's  application for SSA disability benefits.  Accordingly, records and examinations considered in the SSA determination in conjunction with the Veteran's application for benefits may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records); See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

An April 2007 VA Report of Contact notes that the Veteran was enrolled in a VA Vocational Rehabilitation (Voc. Rehab.) program.  There are no Voc. Rehab. records associated with the claims file.  As such records may contain pertinent information (and are of record), they must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for association with the claims file the Veteran's VA Voc. Rehab. File, if any.  If none exists, it should be so noted for the record (with explanation in light of the entry noting the Veteran's participation in Voc. Rehab.).  
  
2. The RO should obtain from the SSA a copy of any decision either granting or denying a claim by the Veteran for SSA disability benefits, as well as copies of all medical records and examination reports considered in connection with such determination.   If such records are unavailable, it must be so noted in the record (with explanation regarding the unavailability). 

3. The RO should arrange for any further development deeded indicated based on the results of that sought above, then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

